 ROCHESTER MUSICIANS ASSN.LOCAL 66647RochesterMusicians Association Local 66 affiliatedwith the American Federation of Musicians (CivicMusic Association)andDr. Samuel Jones. Case3-CB-1939November 29, 1973DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn August 22, 1973, Administrative Law JudgeJosephine H. Klein issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions and a supporting brief, and the ChargingParty filed an answering brief in opposition toRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Rochester MusiciansAssociation Local 66 affiliated with the AmericanFederation of Musicians, Rochester, New York, itsofficers, agents, and representatives, shall take theaction set forth in the said recommended Order.case. I reserved ruling on the General Counsel's motionand will dispose of it in this Decision.Pursuant to due _ notice, a trial was conducted inRochester, New York, on July 10, 1973. All parties wererepresented by counsel and were afforded full opportunityto be heard, to present oral and written evidence and toexamine and cross-examine witnesses. However, by agree-ment of all parties, no oral testimony was presented.Rather, the matter was submitted on the basis of thepleadings, statements of counsel, and documentary eviden-ce received on agreement of the parties.Since the hearing, the Charging Party has filed a briefandRespondent a letter-memorandum. The GeneralCounsel stands on the arguments and authorities set forthin his motion to strike Respondent's affirmative defenses.Upon the entire record, together with careful considera-tion of the brief and memorandum, I make the following:FINDINGS OF FACT1.PRELIMINARY FINDINGSThe complaintalleges,the answer, as amended at thehearing, admits, and I find that:A.Respondent is and has been at all times materialherein a labor organization within the meaning of Section2(5) of the Act.B.The Rochester Civic Music Association, Inc., a NewYork corporation, with its place of business in Rochester,New York, is the managing agent for the RochesterPhilharmonic Orchestra. During the past year, a represent-ative period, the Association had gross revenuesin excessof $1 million, excluding contributions which because oflimitation by the grantor are not available for use foroperating expenses. The Association annually receives inexcess of $50,000 from points directly outside the State ofNew York. The Association is and was atall timesmaterialherein an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act .2 (Hereafterthe Orchestra will be referred to as the employer.)IT.THE UNFAIR LABOR PRACTICESDECISIONJOSEPHINE H. KLEIN, Administrative Law Judge: Pur-suant to a charge filed by Dr. Samuel Jones on August 28,1972, against Rochester Musicians Association Local 66affiliatedwith the American Federation of Musicians(Respondent), a complaint was issued on May 17, 1973(amended on June 26, 1973), alleging that Respondentviolated Section 8(b)(1)(B) of the Act by disciplining Jonesfor affecting the employment of five musicians. In itsanswer, Respondent asserted affirmative defenses based onSection 10(b) of the Act' and the doctrine of"res judcata."The General Counsel thereupon moved to strike Respon-dent's affirmative defenses and that motion was referred tome as the Administrative Law Judge assigned to hear theiNational Labor Relations Act, as amended (61 Stat. 136, 73 Stat. 519,29 U.S.C. § 151,et seq.).2 In its answer to the complaint Respondent denied the legal conclusionthat the Association was an "employer" within the purview of the Act.However, at no time has Respondent contended or attempted to establishA.The IssuesIn January 1972,3 Dr. Jones, as conductor of theRochester Philharmonic Orchestra, recommended that thecontractsof four musicians in the Orchestra not berenewed and that a fifth musician be placed on probation.As a member of the Respondent Union, Jones wasthereupon brought up on charges before Respondent'sexecutive board. In August, the executive board foundJones guilty of the charges and imposed a fine of $1,000and a 6 months' suspension from union membership.Thereafter the fine was reduced to $250 and the suspensionfrom membership was rescinded.The `complaint alleges that the bringing of intraunioncharges and the imposition of penalties against Jones werethat the Association is not an employer within the Board's statutoryjurisdiction.Itsposition,apparently,is that, under the circumstancespresented,the Board should not exercise its jurisdiction in this case.3Except as otherwise noted, all dates herein are in 1972.207 NLRB No. 110 648DECISIONSOF NATIONALLABOR RELATIONS BOARDviolative of Section 8(b)(1)(B) of the Act. Respondent'sprimary contentions are that the Union's conductis time-barred under Section 10(b) and the present complaint wasprecluded by the General Counsel's dismissal of a priorcharge arising out of the same course of conduct byRespondent.Respondentmaintains that the presentcomplaint is rendered impermissible by application of thedoctrines of "entrapment" or "estoppel," based on theBoard's prior refusal to assert jurisdiction over symphonyorchestras, including the Rochester Orchestra specifically.On the substantive side, Respondent contends that, whileJones was concededly a statutory supervisor, the GeneralCounsel has failed to establish that he was entitled to theprotection of Section 8(b)(1)(B).Additionally, in itsposttrialmemorandum Respondent apparently contendsthat the present complaint should be dismissed under the"de minimis" principle.B.The FactsOn February 24 Respondent addressed a letter to Jonessetting forth five numbered charges which allegedly had"been lodged with the Board of Directors against" Jones.He was "required" to appear before the Board on March 6,when a hearing would be held. Jones received this letter onFebruary 28. Jones appeared before the executive board onMarch 6, when he was presented with further charges. Athis request, the hearing was then postponed.On March 20 Jones filed with the Board a chargealleging that Respondent's bringing of intraunion chargesagainst him violated Section 8(b)(1)(B) of the Act. Case3-CB-1828.Under date of March 23, the RegionalDirector refused to issue a complaint on the ground that"the effect on interstate commerce" of operating asymphony orchestra "is too remote to warrant assertion oftheBoard's jurisdiction."On August 9, the GeneralCounsel, through the Office of Appeals, affirmed theRegional Director's action on the authority of an AdvisoryOpinion issued by the Board on July 31, in response to apetition filed by the Orchestra in April.Rochester CivicMusic Association,198 NLRB No. 75.On August 19 the Board had published in the FederalRegister a notice of a rulemaking proceeding for considera-tion of the promulgation of a proposed rule for the Board'sexercise of jurisdiction over symphony orchestras meetingcertain monetary standards. 37 Fed. Reg. 16813.On either August 21 or 24,4 Jones was triedin absentiabyRespondent's executive board. He was found guilty and afine of $1,000 and a 6 months' suspension from unionmembership were imposed. In the present proceeding noquestion is presented as to the regularity and fairness of theprocedure before the Union's executive board. Additional-ly,at the present hearing the General Counsel said that,while he believed it to be "immaterial," he "would notdispute" the statement by Respondent's counsel that theUnion's executive board proceeded with its trial of Jones inreliance on the Board's having declined to assert jurisdic-tion over the Orchestra. Counsel for the Charging Partydid not indicate a position on that concession. By stressingthe August19 notice ofproposed rulemaking,the Orches-tra appears to dissent from the General Counsel's conces-sion.The complaintalleges, and the answer admits, that thepresent charge was "filed by Dr. Jones on August28, 1972,and served on Respondent on or about August 28, 1972."However,the record establishes somewhat different timing.The chargewas prepared in Rochester,New York, andapparentlymailed to the Board on August 23, the date itbears.A copywas served personally on Respondent inRochester on August 24. The original was received by theBoard'sRegional Office in Buffalo on August 28. OnSeptember 11 the Board served the charge on Respondent,which receivedit on September 12.On October16 the Union's executive board,on its ownmotion,reconsidered the matter and thereupon rescindedJones' suspension from membership and reduced the finefrom $1,000 to$250. In a letter dated October 27 theUnionadvised Jones of this latest action and notified himthat it was"mandatory" that he paythe $250 fine within 10days orsuffer"the sanction of suspension from member-ship."On March 2,1973, the Boardissued a rule,effective as ofMarch 7, 1973,assuming jurisdiction oversymphonyorchestrasmeeting certainmonetarystandards. 29 CFRSec. 103.2. The ruleis expressly stated to be applicable toBoard proceedings then pending and to all those institutedin the future.The present complaint was issued on May17, 1973.C.Analysisand Conclusions1.The motionto strike affirmative defensesAs previouslynoted,theGeneral Counsel moved tostrikeRespondent's two affirmative defenses which con-tended that the present complaint was barred underSection 10(b) of the Actand under the principle of"resjudicata"or some related doctrine.Whether or not thesedefenses are legally or factually correct,it cannot be saidthat theyare sham or otherwise improper.Accordingly, IshalldenytheGeneralCounsel'smotion to strike.Delta-Macon Brick& Tile Co.,196 NLRB 48.52.Section 10(b)The " first alleged unfair labor practice is the Union'saction in bringing Jones up on charges. The complaint as.filedalleged that such action occurred "[o]n or aboutFebruary 24, 1972." As previously noted, Jones receivednotice of the intraunion charges on February 28. It wouldappear, therefore, that the limitation period would beginon February 28, rather than February 24. Cf.TeamstersLocal No. 200 (State Sand and Gravel Co.),155 NLRB 273,274; Russell-Newman Manufacturing Company,167 NLRB1112, 1115, enfd. 406 F.2d 1280 (C.A. 5, 1969).In any event, the relevant paragraph of the complaintwas later amended to add the words "and on or aboutMarch 6, 1972." It was on that date when Jones appeared4The record is somewhat confused as to which of these dates is correctsummary judgment and, indeed, did not accede to my recommendation thatHowever, this detail is not crucialthe parties waive decision by me and stipulate the record directly to the5 It may also be noted that the General Counsel did not move forBoard ROCHESTER MUSICIANS ASSN. LOCAL 66649beforeRespondent's executive board pursuant to theoriginal notice, that the charges against him were reassert-ed and additional charges were added.Also as previously noted, although the complaint allegesthat the charge was "served on Respondent on or aboutAugust 28, 1972," it was in effect stipulated at the presenthearing that Jones' counsel made personal service onRespondent in Rochester on August 24, the day after thecharge was prepared and mailed to the Board's RegionalOffice in Buffalo. Although the Board did not actuallyreceive the charge until August 28, the service onRespondent on August 24 appears to satisfy the Board'sRules and the Board's subsequent "service" on Respon-dent on September 11 is surplusage.6Thus, with Jones' having received the original intraunioncharges on February 28, and the charge having been filedand served on Respondent by August 28, the presentcomplaint was not barred under Section 10(b) of the Act tothe extent that it alleged the bringing of intraunion chargesagainst Jones.7The foregoing discussion may be largely academic since,inany event, the complaint also alleges misconductoccurring clearly within the 6 months immediately preced-ing the filing of the complaint; namely the executiveboard's trial and decision in August and its reconsiderationand reaffirmation of the guilty finding on October 16.Although there is insufficient evidence to determinewhen the executive board's action would become legally"final," certainly that could not have happened beforeAugust 21, when it was taken. It may well not haveoccurred until October 27, 1972, when Respondent sentJones a letter summarizing the union proceedings, includ-ing the review on October 16. The October 27 letterconcluded by notifying Jones that it was "mandatory that[he ] pay this fine within ten days from the date on receiptby [him] of this notice," upon penalty of "the sanction ofsuspension from membership."Ithas been definitively established that a chargeconcerning union discipline is not time-barred until 6months after the imposition of the discipline becomes final,regardless of when the disciplinary proceeding may havebeen instituted.N.L.R.B. v. New Mexico District Council ofCarpenters (A.S.Horner, Inc.),454 F.2d 1116, enfg. 176NLRB 797, 799, and 177 NLRB 500;InternationalBrotherhood of Electrical Workers, Local 716 (Fisk ElectricCo.), 203 NLRB No. 52.8Accordingly, I find and conclude that the presentcomplaint is not barred under Section 10(b) of the Act.3.Theprior charge as a barRespondent contends that the Board's dismissal ofJones' prior charge (Case 3-CB-1838) on jurisdictionalgrounds precludes the present complaint. Variously re-ferred to as"res judicata,""estoppel" (either equitable orby judgment), and "entrapment," Respondent's argumentis, in essence,that it would be inequitable to hold that itviolated the Act by action taken after, and in reliance on,officialassurancethat the Board was not asserting orexercising jurisdiction over the Orchestra.9As a matter of first impression, Respondent's argumenthas considerable appeal. Indeed,at one timethe Boardfully accepted that position and eloquently articulated theequitable considerations underlying it.John Almeida, d/blaAlmeida Bus Service,99 NLRB 498. However, the Boardlater expressly overruled theAlmeidaline of cases and atleast equally eloquently set forth the rationale for rejectingthe contention.SiemonsMailing Service,122 NLRB 81,2485;Mitchell Concrete Products Co., Inc.,137 NLRB 509,512.These later decisions are the present law and arebinding on me in this case.The Board has consistently declined to permit reopeningand reconsideration of complaints previously disposed ofunder former jurisdictional standards.10 This ruling hasexpressly been held applicable to prevent reactivation of acharge on which the Regional Director has refused to issuea complaint on jurisdictional grounds.Wausau BuildingandConstructionTradesCouncil (Heiser ReadyMixCompany),123 NLRB 1484.On the other hand, it is equally well established that theBoard may and does apply changed jurisdictional stand-ards retroactively, i.e., to factual situations occurringbefore the change in standards but brought to the Board incases pending at the time of the change or institutedthereafter. SeeCharleston Transit Co.,123 NLRB 1296, fn.1, citingOpticalWorkers' Union Local 24859 [Rogers Bros.Wholesalers] v. N.L.R.B.,227 F.2d 687, 691 (C.A. 5), cert.denied 351 U.S. 963. As said inCharleston Transit:6Section102.14of the Board's Rules and Regulations reads:Upon the filing of a charge, the charging party shall be responsible forthe timely and proper service of a copy thereof upon the person againstwhom suchcharge ismade The regional directorwill, as a matter ofcourse, cause a copy of such charge to be served on the person againstwhom the charge is made, but he shall not be deemed to assumeresponsibility for such service.Although this language apparently contemplates service after filing iscomplete, i.e. after the document has been received (Sec. 102.114(b) of theRegulations), it would be overly technical to hold that personal service wasineffective because made before filing by mail was completed by receipt-See Sec.102 121: "The rules andregulations..-shallbe liberallyconstrued to effectuate the purposes and provisions of the act." The' purposeof giving Respondent notice of the charge was effectuated on August 24,1972.7Further, the reaffirmation and extension of the charges on March 6,1972, as alleged in an amendment to the complaint made in June 1973, wereclearly within the 10(b) period8The Board has held that the 10(b)-6-month-linutarion period beginswhen the fine becomes final and is not revived or extended by the Union'sthreat to institutesuitor bythe institution of suit for collectionCommunicationsWorkers of America and its Local5550(American Telephone& Telegraph Co),187NLRB553, CommunicationsWorkers, Local 9511(PacificTelephone& Telegraph Co),188NLRB 433;InternationalAssociationof Machinists and Aerospace Workers; Local 598 (Union CarbideCorporation),180 NLRB 875, and 186 NLRB 890. The Court of Appeals forthe Fourth Circuit, however, reversed this ruling and held that threats to sueand suits for the collection of fines within the 6-month period weresufficient to warrant a complaintShumate (Union Carbide Corp) vN.L.R.B,452 F.2d 717 (1971) It is unnecessary to accept the FourthCircuit's decision in order to hold that the complaint in the present case isnot time-barred9That Respondent acted"in reliance"on the Board's failure to assertjurisdiction over symphony orchestrasis assumedeven though the trial washeld and the initial penalties imposed after the Board had published aproposed rule for the assertion of such jurisdiction.io In this regard, a distinction has been made between complaint andrepresentation cases.Yellow Cab Company of California,93 NLRB 766, In4. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDA dismissal in an earlier proceeding onjurisdictional grounds does not preclude the Boardfrom asserting jurisdiction in a new proceeding underitspresent jurisdictional standards. SeeYellowCabCompany of California93 NLRB 766.In this connection, the Board makes no distinctionbetween complaint and representation cases.SiemonsMailing Service, supra,123 NLRB at 84.Apparently the Board has never specifically decidedwhether a charge alleging the same conduct as that in apreviously dismissed charge would constitute a permissible"new" charge underCharleston Transitor an attempt toreactivate a dismissed charge, impermissible underHeiserReady Mix.But the rationale in other decisions tends tosupport the view that the second charge is a permissible"new" charge, with the 10(b) limitations period computedfrom the date of its filing. The Board's primary reason forprohibiting reactivation of dismissed charges is to preventthe injustice to respondents and the administrative burdento the Board inherent in litigation of "old cases."HeiserReadyMix, supra,123NLRB at 1485. The Court ofAppeals for the Sixth Circuit has apparently so read theBoard's rulings, saying inN.L.R.B. v. The Electric FurnaceCo., 327 F.2d 373, 375:...The Board has held that a withdrawn chargecannot support allegations of unfair labor practices,and to allow its reinstatement would circumvent themeaning of § 10(b).... Thus after the [original ]complaint had been withdrawn and dismissed, it couldnot be reactivated after the statutory six-month periodof limitations had expired.It appears implied that a dismissal case could be "reacti-vated" during the 6-month limitations period. Thus, Iconclude that even if the two charges filed by Jonescovered the same matter, dismissal of the first would notprecludeproceedingson the second, with litigationrestricted to unfair labor practices allegedly committedwithin the immediately preceding 6 months. Cf.N.L.RB.v.Hod Carriers' Building & General Laborers' Union ofAmerica, Local No. 652 [Earl C. Worley],351 F.2d 151, 155(C.A. 9, 1965).This result comports with accepted common law princi-ples, under which it is generally held that dismissal of anaction on jurisdictional grounds, without consideration ofthe substantivemerits, does not preclude a subsequentaction on the same cause of action in a forum of competentjurisdiction. As said inRoss M. Madden, Reg. Dir. v. Hon.J.Sam Perry,264 F.2d 169, 175 (C.A. 7, 1959), cert. denied360 U.S. 931, to equate a jurisdictional dismissal to adecision on the merits "would obviously be unjust. Itwould make the rule a means of entrapment of theplantiff." See lBMoore's Federal Practice (2d Ed.Par.0.405[5].Finally, it should be noted that the two charges filed byJones do not cover the same matters, either legally orfactually. The first charge alleged the original bringing ofintraunion charges in February; the second concernedsubsequent matters, starting with the "trial" and imposi-tion of penalties in August. That these are legally distinct isclearly established by the Board's rulings under Section10(b), citedin II,C,2 above."Accordingly, I find that the present complaint was notbarred under any administrative analogy to or adaptationof judicial concepts ofres judicatorestoppel, or sinularprinciples.4.The substantive violationThe only substantivefactualissue potentially in disputewas the status of Jones as the Orchestra's "representativefor the purpose of collective bargaining or the adjustmentof grievances," within the purview of Section 8(b)(1)(B).After Respondent admitted that Jones was a "supervisor"within themeaning ofSection 2(11) of the Act, I statedthat I would exclude any evidence the parties might offeras to whether he had or exercised the authority to adjustgrievances since the Board has held unequivocally that'(a]ll persons who are `supervisors' within the meaning ofSection 2(11) of the Act are employers"representatives forthe purposes of collective bargaining or the adjustment ofgrievances'within the purview of Section 8(b)(1)(B) of theAct."The Newspaper Guild Erie Newspaper Guild, Local187 (Times Publishing Company),196 NLRB 1121, reaf-firmed inOperating Engineers, Local 501 (Anheuser Busch,Inc.),199 NLRB 551;United Brotherhood of Carpenters andJoiners of America, Local Union 751 (Imperial CabinetShop),204 NLRB No. 154;Patternmakers Association ofDetroit PatternMakers' League of North America (Automo-tive Pattern Company),203 NLRB No. 166.The courts have not uniformly approved the Board'sbroad construction of Section 8(b)(l)(B). For example, inMeat Cutters Local 81 v. N.L.R.B. [Safeway Stores],458F.2d 794, the District of Columbia Circuit observed thatthe person fined was "in addition to being one of theCompany's representativesfor the adjustment of griev-ances within the meaning of Section 8(b)(1)(B),a 'supervi-sor'within the meaning of Section2(11)." (p. 796, fn. 4).After having thus pointed up the difference in the twoclasses,the court sustained the Board's finding of aviolation of Section 8(b)(1)(B) on the clear condition that:The rule here applied by the Board only affects uniondiscipline which is imposed upon a member, who hasresponsibilities as a representative of his employer inadministering the collective bargaining agreement orthe adjustment of employee grievances, because he hasperformed duties as a management representative... .[458 F.2d at 799, fn. 12]Subsequently theDistrictofColumbia Circuitrefused to enforce Board findings that unions violatedSection 8(b)(l)(B) by fining supervisors for havingperformed rank-and-file work during strikes.Interna-tional Brotherhood of ElectricalWorkers v. N.L.R.B.(Florida Power & Light Co.),83 LRRM 2582 1973. Inboth cases covered by the court's opinion it had beenfound that the supervisors involved participated formanagement in the adjustment of grievances.Interna-tional Brotherhood of ElectricalWorkers, and Local 134i iThis conclusion, of course,is not altered by the fact that either of theentered the controversy pursuant to a formal charge, it may allege whatevertwo charges would have supported a complaint alleging,and the litigationit finds to be part of that controversy."N.LR.B. v. Kohler Co.,220 F.2d 3, 7of,Respondent's entire course of conduct,since 'Is]o long as the Board(C.A. 7), quoted inFremont Hotel,Inc.,162 NLRB 820, 821. ROCHESTER MUSICIANS ASSN. LOCAL 66651(Illinois Bell Telephone Company),192 NLRB 85, fn. 5;International Brotherhood of ElectricalWorkers SystemCouncilU-4 (Florida Power & Light Company),193NLRB 30, 33. The basis for the court's decision wasthat the union fines -were imposed for conductperformed outside the scope of the members' superviso-ry functions.While the court repeated the quotedcaveat from theSafewaycase, it is not clear from thelater opinion whether the court would have sustained afineagainst a statutory, supervisor for performingsupervisory functions if he did not represent manage-ment in collective bargaining or in the adjustment ofgrievances.Like the District of Columbia Circuit, the Ninth Circuithas held that a union may lawfully fine a supervisor forperforming rank-and-file workduring a strike.N.L R.B. v.InternationalTypographicalUnion Local 21, CaliforniaNewspapers,486 F.2d 1347 (1971). However, in theCaliforniaNewspaperscase the court sustained a Boardholding that the union violated Section 8(b)(1)(B) by finingamember because he fired an employee. Although thecourt and the Board appear to have considered only the"supervisory" status of the persons involved, it had beenfound specifically that they had authority to adjustgrievances. 192 NLRB 523; 193 NLRB 310, 322, 323.The Seventh Circuit, expressly disagreeing with theDistrict of Columbia Circuit, has held that a union maynot fine management,representatives for performing rank-and-filework during a strike.N.L R.B. v. InternationalBrotherhood of Electrical Workers, Local 2150 [WisconsinElectric Power Co.],486 F.2d 602, (1973). However, thatdecision is not authority on the delineation of themanagementrepresentativesprotectedbySection8(b)(1)(B) because it was there found as a fact that "theconcededly statutory supervisors [involved] possessed theauthority to adjust grievances," within the express scope ofSection 8(b)(l)(B). 192 NLRB 77.In any event, whatever the views of the courts of appealsare, under Board decisions, by which I am bound, a unionviolates Section 8(b)(1)(B) by disciplining any supervisorfor work-related action taken by him. It is admitted thatJones was a supervisor. It is further clear, under the termsof the collective-bargaining agreement in the record, thathe was properly acting in his capacity as conductor inrecommending the discharge of four musicians and theprobation of a fifth. Accordingly, I find and conclude thatRespondent violated Section 8(b)(1)(B) by taking discipli-nary measures against Jones-12CONCLUSIONS OF LAW1.RochesterCivicMusic Association,Inc., is an12 It might be held on the basis of the collective-bargaining agreementalone that Jones was a representativeof management"in administering thecollective-bargainingagreement"within the scope of the District ofColumbia Circuit's holding inSafeway Stores, supra,458 F.2d at 798, In. 12.13While this Decision was in the process of final typing, a letter wasreceived from the Charging Party's counseland then, thenext day, arejoinder fromRespondent's counsel.Bothletters, likeRespondent'scounsel's original letter-memorandum, improperlycontain statements ofalleged facts not appearing on the record. Additionally, they containunseemly and unprofessional remarks. Although I have read these letters, Iemployer engagedin commercewithin the meaning ofSection 2(2), (6) and (7) of the Act.2.Respondent is a labor organization within themeaning ofSection 2(5) of the Act.3.By disciplining Dr. Samuel Jones, conductor of theRochester Philharmonic Orchestra, for having recom-mended that four musicians be discharged and that onemusicianbe placed on probation, Respondent Unioncoerced and restrained the Employer in the selection of itsrepresentatives for the purposes of collective bargainingand the adjustment of grievances and thereby engaged inunfair labor practices within the meaning of Section8(b)(l)(B) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYThe admitted facts in the present case present a classicexample of the grossest form of coercion against which thestatutory provision was directed. That the conductor of asymphony orchestramust be accorded considerablefreedom to exercise his artistic and professionaljudgmentas to the competence of orchestra members is clearlyrecognized in the collective-bargaining agreement. For theUnion to prefer charges andimpose severepenalties for theconductor's performance of his duties manifestly interfereswith the right of management to a conductor of artisticintegrityuncompromised by any actual or potentialconflicts.The possibility of expulsion or suspension fromunion membership, creating a serious threat to a musician'seconomic survival, would of necessity constitute a seriousthreat of a substantial conflict of interest.In its posttrial letter-memorandum, Respondent assertsthat Jones "has not suffered" by reason of the Union'saction because he "has in fact obtained employmentelsewhere" and his "fine was paid apparently by someoneother than Dr. Jones." If we assume the truth of thesefactual representations,13 and if we further assume thatJones' change of position was his free choice, uninfluencedby his difficulty with Respondent Union, the gravity of theviolation here found is not mitigated. As the 'Boardrecently said inAmerican Federation of Musicians Local 76(John C. Wakely),202 NLRB 620.14... It is also well established that in determiningwhether an 8(b)(1)(B) violation has been committed,the answer does not turn on whether the coercionsucceeded or failed. The test is whether it mayreasonably be said that the respondent's action mean-ingfully detracted from the undivided loyalty owed bythe supervisor to his employer and if such actionhave given them no consideration in reaching this Decision.In no sense arethey to be considered part of the record in this proceeding. Cf Sec.102.45(b) of the Board's Regulations:The filing of such documents is notpermitted and is to be strongly discouraged.14Respondent cites theWakelydecision in support of its contention thatno order is warranted in the present case.However,the two casesare totallydifferent. InWakely,the respondent union had voluntarily withdrawn itsviolative threat and, as said by the Board, "there [was] no suggestionthat the action ..was even intended to be directed against a supervisor " 652DECISIONSOF NATIONALLABOR RELATIONS BOARDthereby interfered with management's right to select itsrepresentative [footnote omitted].The fact that Respondent 'eventually (after the chargewas filed) rescinded the suspension from membership andsubstantially reduced the fine does not obviate the need fora remedial order. Indeed, the mere bringing of theintraunion charges, without the imposition of any penal-ties,warrants the issuance of a remedial order.Internation-al Brotherhood of Electrical Workers, Local 2150 (WisconsinElectric Power Co.), supra,192 NLRB 111, fn. 3, enfd. 486F.2d 602;SheetMetal Workers' International Association,Local 71 (H.J. Otten Company),193NLRB 23, 26-27.And if it is a fact, as stated in Respondent's posttrialmemorandum, that Jones' fine has been paid, vindicationof the statutory policy requires that the amount so paid berefunded,with interest at 6 percent per annum,TheNewspaper Guild (Times Publishing Co.), supra,196 NLRB1121. This conclusion as to the proper remedial action isnot altered by the alleged fact that somebody other thanJones paid the fine.15Nor is the result here reached affected by the fact,emphasized by Respondent, that the Employer did not filea charge against Respondent and did not formally appearin the present proceeding. Jones' charge was sufficient toset the administrativemachinery in motion. Once theproceeding was instituted, vindication of the public interestwas possible and necessary.16N.L.R.B. v. Indiana &Michigan Electric Company,318 U.S. 9, 17-18.Accordingly, I reject Respondent's contention that theunfair labor practice here found is so unsubstantial as nottowarrantissuanceof an order. I shall, therefore,recommendissuanceof an order customary in such cases,including refund, with interest, of any amount of the finepaid by or on behalf of Jones.The Charging Party recommends a remedial ordersomewhat stronger than the usual one in such cases. TheCharging Party's brief says:... [I ]n light of the notoriety given the disciplin-ing of Dr. Jones by Respondent and in light of fact thatappearances as a guest conductor in various parts ofthecountryare an integral part of Dr. Jones'occupation as a conductor in conjunction with othersymphony orchestras, it is requested that Respondentbe ordered to also publish such notice in the monthlyofficial journal of the American Federation of Musi-cians, TheInternational Musician.Although there is no record evidence of any "notoriety"given the Union's conduct in this case, I can take officialnotice of the peripatetic nature of a symphony orchestraconductor's career. Because of this, I believe it appropriatethat reasonable steps be taken to inform interested personsgenerally that Jones is notpersona non gratawithRespondent. Such "interested persons" would obviouslyinclude members of other locals of the American Federa-tionofMusicians, even though RochesterMusiciansAssociation Local 66 is the only respondent in the presentproceeding.Accordingly, I shall adopt the ChargingParty's suggestion and order Respondent to have thenotice published inThe International Musician,even if thatcan be accomplished only through a paid advertisement.Cf.LocalUnionNo. 3 Interantional Brotherhood ofElectricalWorkers (Diesel Construction),205 NLRB No. 51.Finally, although I deem Respondent's conduct to beseriously coercive, I shall not recommend a broad cease-and-desist order in view of the fact that, as discussedherein, Respondent took its violative action at a time whenitreasonably believed it was not subject to the Board'sjurisdiction.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 17Respondent Rochester Musicians Association Local 66,affiliatedwith the American Federation of Musicians, itsofficers,agents,and representatives, shall:1.Cease and desist from:(a)Restraining or coercing the Rochester Civic MusicAssociation, Inc., in the selection of its representatives forthe purposes of collective bargaining or the adjustment ofgrievances by trying or disciplining such representatives.(b) In any like or related manner restraining or coercingtheRochesterCivicMusic Association, Inc., in theselection of its representatives for the purpose of collectivebargaining or the adjustment or grievances.2.Take the following affirmative action necessary toeffectuate'the policies of the Act:(a)Expunge all record of the disciplinary proceedingsand action taken against Dr. Samuel Jones.(b) Rescind any and allfineslevied against Dr. SamuelJones and refund to him any money paid to Respondentby or on behalf of Dr. Samuel Jones as a result of any suchfine, together with interest at the rate of 6 percent perannum.(c)Notify Dr. Samuel Jones, in writing, that it has takenthe aforesaid remedial action and will in the future complywith the cease-and-desist provisions of this Order.(d)Cause to be published the complete text of theattached noticemarked "Appendix" in a conspicuousplace in the official monthly journal of the AmericanFederation of Musicians,The International Musician,andpost copies of said notice in conspicuous places in itsbusiness offices, meeting place and all places where noticestomembers are customarily posted. Copies of the notice,on forms provided by the Regional Director for Region 3,after being signed by Respondent's representative, shall beposted by it immediately upon receipt thereof and bemaintained by it for 60 consecutive days thereafter.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced or covered by anyother material.15 It may bea reasonableconjecture that the fine was paid by theEmployer, which was perhaps most threatened and adversely affected bythe Union's conduct.16 Itmay be noted that the Employer had previously sought andobtained an advisory opinion from the Board concerning the jurisdictionalissue.17 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes. ROCHESTER MUSICIANS ASSN. LOCAL 66653(e)Mail to the Regional Director for Region 3 signedcopies of said notice for posting by the Rochester CivicMusic Association, Inc.,if willing, in places where notices toemployees are customarily posted. Copies of said notices, onforms furnished by the Regional Director for Region 3,shall, after being duly signed by a representative of Respon-dent, be forthwith returned to the Regional Director.(f)Notify the Regional Director for Region 3, in writing,within 20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.18IT IS FURTHER ORDERED that the General Counsel'smotion to strike affirmative defenses to Respondent'sanswer is denied.18 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the law and has ordered us topost this notice and we intend to carry out the order of theBoard and abide by the following:WE WILL NOT bring charges,try,fine, or otherwisediscipline the conductor or other supervisory employ-ees oftheRochester Philharmonic Orchestra or theRochester Civic Music Association, Inc., for conduct oractsperformed by them in the course of theiremployment.WE WILL NOT in any like or relatedmanner restrainor coerce the Rochester Philharmonic Orchestra or theRochesterCivicMusicAssociation, Inc., in theselection of their representatives for the purpose ofcollective bargaining or the adjustment of grievances.WE WILL expunge from our records all references toany charges,trials, fines,or other disciplinary actionagainst Dr. Samuel Jones for personnel action taken orrecommended by him as conductor of the RochesterPhilharmonic Orchestra.WE WILL rescind any fines levied against Dr.SamuelJones for personnel action taken or recommended byhim as conductor of the Rochester PhilharmonicOrchestra, and WE WILL refund to him (with interest atthe rate of 6 percent per annum) any money that mayhave been paid to us by him or on his behalfas a resultof any such fine.ROCHESTER MUSICIANSASSOCIATION LOCAL 66AFFILIATED WITH THEAMERICAN FEDERATION OFMUSICIANS(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions' may bedirected to the Board's Office, 9th Floor, Federal Building,111W. Huron Street, Buffalo, New York 14202, Telephone716-842-3100.